DETAILED ACTION 
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Mark A. Kilgore, Esq., on 30 April 2021.
	Claims 1, 9 – 20, 79, and 84 are amended as follows:
1. 	(AMENDED)	A therapeutic composition comprising: 
a multi-armed poloxamer having a plurality of arms bound via an isocyanate group to a hydroxyl group of an acetylated boswellic acid molecule, the polymerization utilizing an isocyanate group, the total weight of acetylated boswellic acid molecules includes at least 20% by weight of 3- acetyl-11-keto-beta boswellic acid and wherein the total weight of acetylated boswellic acid molecules comprises from 1 to 10% by weight of the total composition weight. 
9. – 20.		CANCELED
	79.	(AMENDED)	A therapeutic composition comprising:
an isocyanate group to a hydroxyl group of an acetylated boswellic acid molecule, 
	84. 	(AMENDED) 	The composition of claim 79, wherein the acetylated boswellic acid molecule is selected from at least one of acetyl β-boswellic acid [[or]] and acetyl 11-keto-β-boswellic acid.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619